Citation Nr: 9921171	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  91-40 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1. Entitlement to service connection for typhus viral syndrome.

2. Entitlement to a disability rating greater than assigned for 
left eye pterygium, currently evaluated as zero percent 
disabling.  

3. Entitlement to a disability rating greater than assigned for a 
right ankle strain, currently evaluated as zero percent 
disabling.  

4. Entitlement to a disability rating greater than assigned for 
conjunctivitis, currently evaluated as zero percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from April 1964 to April 1966.   He 
was assigned to Vietnam from August 1965 to April 1966.

The procedural history of this case was discussed in detail in a 
decision of the Board of Veterans' Appeals (Board) dated April 
30, 1998 and will not be repeated herein.  The Board notes that 
in September 1996, the United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims) 
granted a joint motion for remand and vacated a March 1996 Board 
decision as to an issue not currently on appeal, entitlement to 
an increased disability rating for a left knee disability.

This matter was last before the Board in April 1998, on appeal 
from rating decisions of the San Juan, Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO).  At that time, the 
Board granted the appellant's claims of entitlement to service 
connection for conjunctivitis and for a right ankle disability, 
and remanded a claim relative to service connection for typhus 
viral syndrome.  The development directed in the remand having 
been completed, the Board finds that this issue is ready for 
appellate review.

By rating decision dated in May 1998, the RO assigned a zero 
percent rating to both the right ankle and conjunctivitis 
disabilities.  In July 1998, the appellant filed a  notice of 
disagreement relative to the assigned ratings of these 
disabilities.  The appellant's claims folder does not reveal that 
established appellate proceedings, to include the preparation and 
issuance of a Statement of the Case, were followed after receipt 
of the appellant's notice of disagreement.  

Pursuant to 38 U.S.C.A. § 7105(a), appellate review before the 
Board is initiated by the filing of a notice of disagreement, and 
is completed by a substantive appeal after a statement of the 
case is furnished.  Under 38 U.S.C.A. § 7105(b)(1), appeals must 
be in writing and be filed with the activity which entered the 
determination with which disagreement has been expressed.  See 
38 C.F.R. § 20.202.  Because the  appeals with regard to the 
ratings of the right ankle and conjunctivitis disabilities
have not been completed, they will be remanded to the RO for 
appropriate appellate proceedings.  See Godfrey v. Brown,  7 Vet. 
App. 398, 408-410 (1995); see also Archbold v. Brown, 9 Vet. App. 
124, 130 (1996).       

As to the other issue currently under consideration, the Board 
notes that in March 1996, it granted service connection for 
pterygium of the left eye.  The appellant filed a timely notice 
of disagreement with the subsequent assignment of a zero percent 
rating. In July 1998, the appellant's substantive appeal was 
received as to this issue.  The Board finds that this issue is 
ready for appellate review.


FINDINGS OF FACT

1. Competent medical evidence of a current diagnosis of typhus 
viral syndrome has not been obtained. 

2. The left eye pterygium is not shown to cause a loss of vision.


CONCLUSIONS OF LAW

1. The appellant's claim of entitlement to service connection for 
typhus viral syndrome is not well grounded.  38 U.S.C.A. 
§ 5107(a)(West 1991).

2. The schedular criteria for a compensable evaluation for left 
eye pterygium have not been met. 38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §4.84a, Diagnostic Code 6034 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he has typhus viral syndrome which 
was diagnosed during the course of his active military service.  
He also contends that the severity of his service-connected left 
eye pterygium is greater than is contemplated by the currently 
assigned zero percent rating.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law presented 
on the record is to sufficient to enable the claimant to 
understand the precise basis for the Board's decision, as well as 
to facilitate review of the decision by courts of competent 
appellate jurisdiction.  See    Gilbert v. Derwinski, 1 Vet. App. 
49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 1991).  With 
this requirement of law, and in light of the appellant's 
contentions, the Board will review each of the appellant's claims 
in turn, and separately discuss the applicable statutory and 
regulatory law in the context of the disposition of each claimed 
disorder.  

Entitlement to service connection for typhus viral 
syndrome

Factual background

The appellant's service medical records reveal that while 
stationed in Vietnam in January 1966, he was treated for what was 
assessed as typhus viral syndrome.  He reported symptoms of 2 
days duration including headaches, anorexia, fever, chills and a 
slightly productive cough.  He was admitted to a medical facility 
for two days, after which he returned to duty.  The appellant's 
preseparation physical examination report reflects that he was 
treated for a febrile episode in service, but that the condition 
had resolved without sequelae.  

A translation of a February 1967 report authored by J.P.G., M.D., 
is of record, reflecting that the appellant complained of 
frequent colds, respiratory problems, body aches, fever and a 
sore throat.  In December 1988, the appellant was treated for 
what was characterized as viral syndrome. 

In a January 1995 statement submitted in support of his claim of 
service connection, the appellant reported that he was still 
suffering from febrile episodes that he attributed to his in-
service typhus viral syndrome.  He submitted an extract of the 
Merck Manual relative to the diagnosis and treatment of diseases 
produced by rickettsias, viral syndrome and Brill-Zinsser 
disease.  In part, the extract reflects that epidemic typhus is 
an acute febrile serious disease characterized by prolonged high 
fever, untreatable headache and maculopapular eruption.   

In a June 1998 report of examination, J.P.S., M.D. reported that 
the appellant was without fever, and that his head, eyes, ears, 
nose, and throat displayed good hygiene, no erythema or pustules.  
The physician commented that all that could be concluded was that 
the appellant was exposed "at some time" to murine typhus.  He 
noted that because diagnostic testing had not been conducted 
since 1966, it could not be concluded if the appellant had any 
repeated exposures to the disorder.  

In a July 1998 statement, J.P.G., M.D. stated that he had treated 
the appellant since 1967 for "different causes," including 
colds, coughing and rashes.  

The appellant underwent a VA physical examination in September 
1998, conducted to determine if he had any infectious, immune or 
nutritional disabilities.  The examiner noted that the 
appellant's claims folder contained in-service treatment for a 2 
day history of anorexia, fever, chills and a slightly productive 
cough, and the subsequently generated medical records.  

Upon clinical examination, the appellant was noted to be well-
nourished and well-developed.  There was no evidence of a rash in 
any part of the appellant's body.  The examiner found no clinical 
evidence of an infectious disease.  She commented that typhus is 
an acute febrile illness caused by a non-viral organism known as 
Rickettsia, and there were "[n]o chronic or recurrent cases of 
this disease" described in the literature, and that "typhus-
viral syndrome" as previously reported was a non-entity.  The 
examiner further opined that based upon her review, the symptoms 
of the acute febrile illness as was described in the appellant's 
service medical records were consistent with an acute upper 
respiratory infection of a viral etiology and were not typhus.  

Relevant law and analysis

Service connection

In order to be entitled to service connection for a disease or 
disability, the evidence must reflect that a disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  

Well grounded claims

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has the 
"burden of submitting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is well 
grounded."  Such a claim has been defined to be "one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible" in order meet 
the burden established in the statute.  Kandik v. Brown, 9 Vet. 
App. 434, 439 (1996); See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in service, 
and a nexus between the disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); See Watai v. 
Brown, 9 Vet. App. 441, 443 (1996).  The burden to submit 
evidence sufficient to establish a "well-grounded" claim is the 
claimant's, and the claimant's alone. Epps v. Gober, 126 F.3d 
1464, 1469 (Fed.Cir. 1997).  

Where the determinative issue involves either medical etiology or 
diagnosis, competent medical evidence is necessary to fulfill the 
well-grounded claim requirement.  Where the determinative issue 
does not require medical diagnosis or etiology, lay testimony by 
itself may suffice to meet the statutory burden.  Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The truthfulness of evidence is presumed in 
determining whether a claim is well grounded.  Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 
(1993).

Analysis

After carefully examined all of lay and medical evidence of 
record, the Board finds that the appellant's claim of entitlement 
to service connection for typhus viral syndrome is not well 
grounded.  Specifically, the appellant has failed to present 
evidence that he currently has the claimed disorder, and his 
claim fails for lack of the initial prong of the Caluza-Epps 
test.  

Examining all of the evidence proffered in support of the 
appellant's claim reveals that he has not been diagnosed to have 
typhus viral syndrome since the disorder was assessed while he 
was on active duty in January 1966.

The Board first notes that The December 1988 statement, although 
otherwise illegible, clearly states that the appellant was 
diagnosed to have a "viral syndrome," and does not attribute it 
to typhus.  Presumed credible, all that can be gleaned from this 
evidence is that it shows the appellant then had a virus or 
combination of symptoms that were attributed to an unknown virus.  
The February 1967 and July 1998 statements of Dr. J.P.G., while 
reflective of periodic treatment for various disorders, do not 
mention that this care was necessitated by typhus viral syndrome, 
or indeed any other incident of the appellant's military service.  
The June 1998 statement of Dr. J.P.S. reveals that the appellant 
did not then have any symptoms which the Dr. S. attributed to 
typhus viral syndrome.  In particular, the Board finds noteworthy 
that Dr. S. commented that "all" that could be concluded was 
that "at some time," the appellant was exposed to typhus.  In 
short, the physician did not conclude that the appellant had the 
disorder.  

Most critically, in September 1998, the appellant was found upon 
VA examination to have "no evidence of [an] infectious 
disease."  Upon examination of all of the evidence contained in 
the appellant's claims folder, the examiner concluded that the 
acute febrile illness described in the appellant's service 
medical records was consistent with an acute respiratory 
infection and not with typhus.

The Board has also examined the treatise extracts proffered in 
support of the appellant's claim.  However, the Board has gleaned 
no information in this material to support the appellant's 
contention that he has a recurrent typhus viral syndrome.  See 
Wallin v. West, 11 Vet. App. 509 (1998).

Thus, there is no indication in the post service medical records 
that the appellant currently has any residuals of typhus viral 
syndrome.  The first prong of the Caluza test has thus not been 
met. 

The Board has considered the appellant's accounts that he has had 
symptoms attributable to the in-service episode of what was then 
characterized as typhus viral syndrome.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).  However, there has not 
been proffered competent evidence to demonstrate that these 
periodic symptoms are linked to the in-service diagnosis, or that 
they evidence the presence of a continuing disorder.  See Grover 
v. West, 12 Vet. App. 109 (1999).  The appellant's theory 
regarding the presence of this disorder is not sufficient to 
render his claim well grounded.  It is now well-established that 
the appellant, as a layperson, is not qualified to render medical 
opinions regarding the etiology of disorders and disabilities, 
and his opinion is entitled to no weight.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).      

It is now well-established that the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability.  In 
the absence of proof of a present disability, there is no valid 
claim presented.  See Brammer v. Derwinski,  3 Vet. App. 223 
(1992).  Absent a currently manifested disability, the claim is 
not plausible and is therefore not well grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).   

The appellant not having submitted a well-grounded claim, the 
benefit sought is denied.

Additional comment

Because the appellant's claim is not well grounded, VA is under 
no further duty to assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  VA's duty to assist depends 
upon the particular facts of the case, and the extent to which VA 
has advised the claimant of the evidence necessary to support a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  The Court has held that the obligation exists only in 
the limited circumstances where the veteran has referenced other 
known and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996). In this case, VA is not on notice of any known and 
existing evidence which would render the appellant's claims 
plausible.  The Board's decision serves to inform the appellant 
of the kind of evidence which would be necessary to make his 
claims well grounded.  At the very least, a competent current 
medical diagnosis of typhus viral syndrome would be required.



Entitlement to an increased rating for pterygium of the 
left eye

Factual background

The appellant was treated periodically during his military 
service for pterygium of the left eye.  By Board decision dated 
in March 1996, service connection was granted for the disorder.  
In a July 1996 rating decision, the RO assigned a zero percent 
rating for the disability.  

In January 1995, and in support of his claim for service 
connection, the appellant submitted an undated statement from 
R.J.N., M.D., who reported that he evaluated the appellant in 
April 1993.  Dr. N. stated that the appellant had a history of 
redness and irritation in both eyes.  With this submission, the 
appellant also proffered an extract of the Merck Manual of 
Medical Diagnosis and Treatment relative to the treatment and 
diagnoses for conjunctivitis.  

A March 1996 treatment record reflects that the appellant was 
treated for chronic allergic conjunctivitis.  Similarly, in an 
August 1996 letter, C.S., M.D., reported that the appellant was 
being treated for chronic allergic conjunctivitis.  The appellant 
underwent a VA vision examination in August 1997.  The 
appellant's left eye visual acuity was noted to be 20/200, and 
the appellant was diagnosed to have left eye posterior 
subcapsular cataract, allergic conjunctivitis, and bilateral 
pterygium.  The examiner noted that the appellant had a normal 
cornea.  In November 1997, a  VA medical consultant reported that 
in finding that the appellant had a normal cornea, the August 
1997 examiner indicated that there was no significant 
encroachment of the cornea by the pterygium.  It was noted that 
the appellant already had undergone surgery for cataract 
extraction that accounted for his poor left eye vision.  

Relevant law and regulation

As to the claims for disability ratings greater than are 
currently assigned,  determinations of these issues are resolved 
through the application of a schedule of ratings, which is 
predicated upon the average impairment of earning capacity.  
Separate diagnostic codes identify various disabilities.  38 
U.S.C. § 1155; 38 C.F.R. § 3.321(a) and Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  

The appellant's left eye pterygium is evaluated under 38 C.F.R. § 
4.84a, the schedule of ratings for diseases of the eye.  Pursuant 
to this regulation, pterygium is rated under Diagnostic Code 
6034, which is referable to § 4.83a, impairment of central visual 
acuity.  To determine the percentage evaluation allowable for a 
loss of visual acuity, one refers, in turn, to a chart which 
combines the degree of visual acuity of both eyes in order to 
provide an overall evaluation of visual loss. For a compensable 
evaluation of 10 percent, for example, visual impairment must 
show, at the minimum, a 20/50 measurement in one eye and 20/40 in 
the other.

Analysis

Initially, the Board notes the appellant's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  When a veteran is 
awarded service connection for a disability and appeals the RO's 
rating determination, the claim continues to be well grounded as 
long as the claim remains open and the rating schedule provides 
for a higher rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  Therefore, VA has a duty to assist the veteran with the 
development of evidence to support his claim. 38 U.S.C.A. § 
5107(a).  In this regard, the Board is satisfied that all 
relevant facts have been developed, and the duty to assist the 
appellant has been fulfilled.

A claim may only be denied on its merits if a preponderance of 
the evidence is against the claim.  Alemany v. Brown, 9 Vet. App. 
518 (1996). Under the benefit of the doubt doctrine, the 
appellant's claim must prevail when the evidence is in relative 
equipoise.  Hence, when the record contains an approximate 
balance of evidence both for and against the claim, the claim 
must be granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the appellant's subjective reports with 
regard to his visual impairment.  As is noted above, the 
appellant is not a medically trained professional and his opinion 
as to medical matters is not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992). 

In this matter, competent medical evidence has been obtained 
reflecting that any loss of left eye vision is attributable to a 
left eye cataract.  In particular, the 1997 medical evidence 
reported above clearly indicates that the service-connected 
pterygium does not encroach on the cornea and that a cataract 
accounted for the appellant poor left eye vision.  

Given that there is no medical opinion evidence that contradicts 
this finding, the Board finds that the preponderance of the 
evidence is against the claim for a disability rating greater 
than is assigned and the claim is denied.  


ORDER

A well-grounded claim not having been submitted, service 
connection for typhus viral syndrome is denied.

A disability rating greater than the currently assigned 
noncompensable rating for left eye pterygium is denied.


REMAND

As is noted in the Introduction above, the appellant has filed a 
timely notice of disagreement with a May 1998 rating decision 
relative to the assignment of disability ratings for a right 
ankle and conjunctivitis disabilities.  Mandated appellate 
proceedings have not ensued.  See 38 U.S.C.A. § 7105.  

Accordingly the appellant's claims of entitlement to disability 
ratings greater than assigned for a right ankle strain and for 
conjunctivitis are REMANDED for the following development:  

1.  The RO should contact the appellant and 
his representative and ascertain if the 
appellant has received any VA, private, or 
other medical treatment that is not 
evidenced by record relative to the 
remanded claims.  The appellant should be 
provided with the necessary authorizations 
for the release of any treatment records 
not currently on file.  The RO should then 
obtain these records and associate them 
with the claims folder.  

2.  The RO should then follow established 
appellate procedures relative to the 
remanded claims, including the furnishing 
of a Statement of the Case and a 
substantive appeal form for the appellant's 
use, should he desire to proceed with his 
appeal.

3.  Thereafter, if necessary the RO should 
adjudicate the appellant's claims under a 
broad interpretation of the applicable 
regulations.  If the benefits sought on 
appeal remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, 
including any additional laws and 
regulations, and given the applicable time 
to respond thereto.  

These claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




		
	Barry F. Bohan	
	Member, Board of Veterans' Appeals


 
  The record of this treatment is from the "Centro De Diagnostico Tratamiento Y Emergencia Medicas," and 
is written in Spanish.  A note from a translator, appearing on the bottom right hand side of the report, reflects 
that it was illegible for translation.  However, the Board notes that the term "viral syndrome" is circled, and 
the Board therefore finds this evidence reflective of contemporaneous treatment for the noted disorder.        
  The Board notes in passing that the September 1998 VA examiner concluded that the appellant never had 
typhus.  However, the Board specifically does not address the second prong of Caluza in this decision.

